Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on April 13, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on April 13, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Dylan Casler on April 28, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


	1. (Currently Amended) A semiconductor device, comprising:
a first electrode;
a first semiconductor region provided on the first electrode and electrically connected to the first electrode, the first semiconductor region being of a first conductivity type;
a plurality of second semiconductor regions provided on the first semiconductor region, the second semiconductor regions being of a second conductivity type;
a plurality of third semiconductor regions selectively provided respectively on the second semiconductor regions, the third semiconductor regions being of the first conductivity type;
a first conductive portion provided inside the first semiconductor region with a first insulating portion interposed therebetween;
a gate electrode provided on the first conductive portion and the first insulating portion, and separated from the first conductive portion, the gate electrode including
a first electrode part opposing, in a first direction with a first gate insulating portion interposed therebetween, a portion of the first semiconductor region, one of the second semiconductor regions, and one of the third semiconductor regions, wherein the first direction is perpendicular to a second direction, the second direction extending from the first electrode toward the first semiconductor region, and
a second electrode part positioned between the first electrode part and another one of the third semiconductor regions in the first direction, the second electrode part opposing, with a second gate insulating portion interposed therebetween, another portion of the first semiconductor region, another one of the second semiconductor regions, and the another one of the third semiconductor regions;
 including
a first insulating part, a length between opposing boundaries in the first direction of the first insulating part becoming shorter along the second direction, and
a second insulating part including a sub-part positioned on the first insulating part, a length between opposing boundaries in the first direction of the sub-part becoming longer or being constant along the second direction,
a length between opposing boundaries in the second direction of the first insulating part being longer than a length between opposing boundaries in the second direction of the second insulating part; and
a second electrode provided on the second semiconductor regions and the third semiconductor regions, the second electrode being electrically connected to the second semiconductor regions, the third semiconductor regions, and the first conductive portion.

Claims 3-5 are canceled.

Allowable Subject Matter
Claims 1-2 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:
Claim 1, “a first conductive portion provided inside the first semiconductor region with a first insulating portion interposed therebetween; a gate electrode provided on the first conductive portion and the first insulating portion, and separated from the first conductive portion” and “a first insulating part, a length between opposing boundaries in the first direction of the first insulating part becoming shorter along the second direction, and a second insulating part including a portion sub-part positioned on the first insulating part, a length between opposing boundaries in the first direction of the portion sub-part becoming longer or being constant along the second direction, a length between opposing boundaries in the second direction of the first insulating part being longer than a length between opposing boundaries in the second direction of the second insulating part; and a second electrode provided on the second semiconductor regions and the third semiconductor regions, the second electrode being electrically connected to the second semiconductor regions, the third semiconductor regions, and the first conductive portion” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818